 


114 HR 696 IH: To amend part B of title XVIII of the Social Security Act to exclude customary prompt pay discounts from manufacturers to wholesalers from the average sales price for drugs and biologicals under Medicare, and for other purposes.
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 696 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2015 
Mr. Whitfield (for himself, Mr. Gene Green of Texas, Mr. Shimkus, Ms. DeGette, Mr. Nunes, and Mr. Tiberi) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend part B of title XVIII of the Social Security Act to exclude customary prompt pay discounts from manufacturers to wholesalers from the average sales price for drugs and biologicals under Medicare, and for other purposes. 
 
 
1.Excluding customary prompt pay discounts from manufacturers to wholesalers from the average sales price for Medicare payments for drugs and biologicals 
(a)In generalSection 1847A(c)(3) of the Social Security Act (42 U.S.C. 1395w–3a(c)(3)) is amended— (1)in the first sentence, by inserting (other than customary prompt pay discounts extended to wholesalers) after prompt pay discounts; and 
(2)in the second sentence, by inserting (other than customary prompt pay discounts extended to wholesalers) after other price concessions. (b)Effective dateThe amendments made by this section shall apply to the calculation of the average sales price for calendar quarters beginning more than 90 days after the date of the enactment of this Act.  
 
